 



Exhibit 10.5
STOCK UNIT AWARD AGREEMENT
     This Stock Unit Award Agreement (this “Agreement”) is made by and between
Harvest Natural Resources, Inc., a Delaware corporation (the “Company”), and
James A. Edmiston III (the “Executive”) as of the 15th day of September, 2005
(the “Grant Date”).
     Whereas, the Company desires to grant to the Executive the stock unit award
specified herein (the “Award”), subject to the terms and conditions of this
Agreement; and
     Whereas, the Award is a “stock value right” as that term is defined in
Treasury Regulation § 31.3121(v)(2)-1(b)(4)(ii); and
     Whereas, the Executive desires to have the opportunity to hold the Award,
subject to the terms and conditions of this Agreement;
     Now, therefore, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

1.   Grant of Stock Unit Award. Effective as of the Grant Date, the Company
hereby awards to the Executive 250,000 Stock Units. A “Stock Unit” is a right to
receive on the Payment Date, after vesting thereof, a cash amount equal to the
excess of (a) the Fair Market Value of one share of the Stock on the Valuation
Date over (b) 100 percent of the Fair Market Value of one share of the Stock on
the Grant Date. For purposes of this Agreement the “Fair Market Value of one
share of the Stock” means the average of the high and low trading prices per
share of the Stock for the applicable date as reported by the New York Stock
Exchange or the principal stock exchange on which the Stock is then traded. The
Stock Units that are awarded hereby to the Executive shall be subject to the
prohibitions and restrictions set forth herein with respect to the sale or other
disposition of such Stock Units and the obligation to forfeit and surrender such
Stock Units to the Company (the “Forfeiture Restrictions”). In accepting the
award of Stock Units set forth in this Agreement the Executive accepts and
agrees to be bound by all the terms and conditions of this Agreement.   2.  
Definitions. For purposes of this Agreement, the following terms shall have the
meanings indicated below:

  (a)   “Affiliate” means an Entity that is required to be treated as a single
employer together with the Company for certain benefit plan purposes under
section 414 of the Code.     (b)   “Board” means the Board of Directors or other
governing body of the Company or its direct or indirect parent.

 



--------------------------------------------------------------------------------



 



  (c)   “Change of Control” means the occurrence of any of the following events:

  (i)   the acquisition by any individual, Entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934) (a
“Covered Person”) of beneficial ownership (within the meaning of rule 13d-3
promulgated under the Securities Exchange Act of 1934) of 50 percent or more of
the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the “Voting
Securities”); provided, however, that for purposes of this subsection (i) of
this Section 2(c) the following acquisitions shall not constitute a Change of
Control: (i) any acquisition by the Company, (ii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Entity controlled by the Company, or (iii) any acquisition by any Entity
pursuant to a transaction which complied with clauses (A), (B) and (C) of
subsection (iii) of this Section 2(c); or     (ii)   individuals who, as of the
date of this Agreement, constitute the Board (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board; provided, however,
that any individual becoming a director after the date of this Agreement whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors; or    
(iii)   the consummation of a reorganization, merger or consolidation or sale of
the Company, or a disposition of at least 50 percent of the assets of the
Company including goodwill (a “Business Combination”), provided, however, that
for purposes of this subsection (iii), a Business Combination will not
constitute a change of control if the following three requirements are
satisfied: following such Business Combination, (A) all or substantially all of
the individuals and entities who were the beneficial owners, respectively, of
the Company’s Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50 percent of the ownership
interests of the Entity resulting from such Business Combination (including,
without limitation, an Entity which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries or other affiliated entities) in substantially
the same proportions as their ownership immediately prior to such Business
Combination, (B) no Covered Person (excluding any employee benefit plan (or
related trust) of the Company or such Entity resulting from such Business
Combination) beneficially owns, directly or indirectly,

-2-



--------------------------------------------------------------------------------



 



      50 percent or more of, respectively, the ownership interests in the Entity
resulting from such Business Combination, except to the extent that such
ownership existed prior to the Business Combination, and (C) at least a majority
of the members of the board of directors of the Entity resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination. For this purpose any individual who becomes a
director after the date of this Agreement, and whose election or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors.

  (d)   “Code” means the Internal Revenue Code of 1986, as amended.     (e)  
“Disability” means the Executive no longer can perform one or more of the
essential functions of the Executive’s job even with reasonable accommodation
and a physician selected by the Company has confirmed such condition exists and
has reported his findings to the Company in a written notice received by the
Company.     (f)   “Entity” means any corporation, partnership, association,
joint-stock company, limited liability company, trust, unincorporated
organization or other business Entity.     (g)   “Forfeiture Restrictions” means
any prohibitions and restrictions set forth herein with respect to the sale or
other disposition of Stock Units issued to the Executive hereunder and the
obligation to forfeit and surrender such Stock Units to the Company.     (h)  
“Payment Date” means the earliest of (i) September 14, 2015, (ii) six months
after the date the Executive incurs a Section 409A Separation From Service with
respect to the Company, (iii) the date of the death of the Executive, and
(iv) the date the Company incurs a Section 409A Change of Control.     (i)  
“Section 409A” means section 409A of the Code and the rules and regulations
issued thereunder by the Department of Treasury and the Internal Revenue
Service.     (j)   “Section 409A Change of Control” means a change in the
ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company within the meaning of
Section 409A.     (k)   “Section 409A Separation from Service” means a
separation from service from the Company within the meaning of Section 409A.

-3-



--------------------------------------------------------------------------------



 



  (l)   “Stock” means the Company’s common stock, par value $0.01 per share.    
(m)   “Valuation Date” means the last day immediately preceding the Payment Date
on which sales of the Stock are reported by the principal stock exchange on
which the Stock is then traded.

3.   Transfer Restrictions. The Stock Units granted hereby may not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of (other than by will or the applicable laws of descent and
distribution). Any such attempted sale, assignment, pledge, exchange,
hypothecation, transfer, encumbrance or disposition in violation of this
Agreement shall be void and the Company shall not be bound thereby.   4.  
Vesting. The Stock Units that are granted hereby shall be subject to Forfeiture
Restrictions. The Forfeiture Restrictions shall lapse as to the Stock Units that
are granted hereby in accordance with the provisions of subsections (a) through
(c) of this Section 4.

  (a)   Generally. The Forfeiture Restrictions shall lapse as to the Stock Units
that are granted hereby in accordance with the following schedule provided that
the Executive’s employment with the Company and all of its Affiliates has not
terminated prior to the applicable lapse date:

  (i)   the Forfeiture Restrictions shall lapse as to one-third of the Stock
Units subject to this Agreement after the later of September 15, 2006, and the
Stock Value Date;     (ii)   the Forfeiture Restrictions shall lapse as to an
additional one-third of the Stock Units subject to this Agreement after the
later of September 15, 2007, and the Stock Value Date; and     (iii)   the
Forfeiture Restrictions shall lapse as to the remaining one-third of the Stock
Units subject to this Agreement after the later of September 15, 2008, and the
Stock Value Date.     The “Stock Value Date” is the first day after the Grant
Date on which the average of the Closing Price of the Stock for ten
(10) consecutive [trading] days equals or exceeds $25.00 per share. The “Closing
Price of the Stock” means the final trading price per share of the Stock as
reported in The Wall Street Journal listing of consolidation trading for New
York Stock Exchange issues or the principal stock exchange on which the Stock is
then traded. If the Executive’s employment relationship with the Company and all
of its Affiliates terminates before the applicable lapse date set forth in this
subsection (a), except as otherwise specified in subsections (b) or (c) below,
the Forfeiture Restrictions then applicable to the Stock Units shall not lapse
and all the Stock Units then subject to the Forfeiture Restrictions shall be
forfeited to the Company upon such termination of the Executive’s employment
relationship.

-4-



--------------------------------------------------------------------------------



 



  (b)   Death or Disability. Notwithstanding any provisions of Section 4(a) to
the contrary, in the event the Executive’s employment relationship with the
Company and all of its Affiliates is terminated due to the death or Disability
of the Executive prior to the expiration of the term of this Agreement, the
Forfeiture Restrictions shall lapse as to the Stock Units that are granted
hereby on the date of such termination of the Executive’s employment
relationship due to death or Disability.     (c)   Change of Control.
Notwithstanding any provisions of Section 4(a) to the contrary, in the event the
Executive’s employment relationship with the Company and all of its Affiliates
is terminated within 730 days after or 240 days before a Change of Control, the
Forfeiture Restrictions shall lapse as to the Stock Units that are granted
hereby on the date the Executive’s employment relationship with the Company and
all of its Affiliates is terminated.

5.   Time of Payment under the Award. To the extent the Forfeiture Restrictions
lapse with respect to the Stock Units granted hereby on or before the Payment
Date the Company shall pay to the Executive on the Payment Date the amount
payable with respect to the Stock Units for which the Forfeiture Restrictions
have lapsed.   6.   Term.. This Agreement and the Executive’s rights hereunder
shall terminate at 5:00 p.m. (Central Time) on September 15, 2015.   7.   Tax
Withholding. The Company shall be entitled to deduct from the amounts payable to
the Executive (or other person validly exercising the Award) under this
Agreement and any other compensation payable by the Company to the Executive any
sums required by federal, state or local tax law to be withheld with respect to
any payment made by the Company to the Executive under this Agreement. The
Company shall have no obligation with respect to payment of the Award until the
Company or an Affiliate has received payment sufficient to cover all minimum tax
withholding amounts due with respect to the Award. Neither the Company nor any
Affiliate shall be obligated to advise the Executive of the existence of the tax
or the amount which it will be required to withhold.   8.   Capital Adjustments
and Reorganizations.

  (a)   The existence of the Stock Units shall not affect in any way the right
or power of the Company to make or authorize any adjustment, recapitalization,
reorganization or other change in its capital structure or its business, engage
in any merger or consolidation, issue any debt or equity securities, dissolve or
liquidate, or sell, lease, exchange or otherwise dispose of all or any part of
its assets or business, or engage in any other corporate act or proceeding.    
(b)   If the Company shall effect a subdivision or consolidation of the Stock or
other capital readjustment, the payment of a stock dividend with respect to the
Stock, or other increase or reduction of the number of shares of the Stock
outstanding, without receiving compensation therefor in money, services or
property, then the number of Stock Units awarded under this Agreement shall be
appropriately

-5-



--------------------------------------------------------------------------------



 



      adjusted in the same manner as if the Executive was the holder of an
equivalent number of shares of the Stock immediately prior to the event
requiring the adjustment.

9.   Employment Relationship. For purposes of this Agreement, the Executive
shall be considered to be in the employment of the Company as long as the
Executive has an employment relationship with the Company. The Board shall
determine any questions as to whether and when there has been a termination of
such employment relationship, and the cause of such termination, under the Plan
and the Board’s determination shall be final and binding on all persons.   10.  
Not an Employment Agreement. This Agreement is not an employment agreement, and
no provision of this Agreement shall be construed or interpreted to create an
employment relationship between the Executive and the Company or any of its
Affiliates or guarantee the right to remain employed by the Company or any of
its Affiliates for any specified term.   11.   Notices. Any notice, instruction,
authorization, request or demand required hereunder shall be in writing, and
shall be delivered either by personal delivery, by telegram, telex, telecopy or
similar facsimile means, by certified or registered mail, return receipt
requested, or by courier or delivery service, addressed to the Company at the
Company’s principal business office address and to the Executive at the
Executive’s residential address indicated beneath the Executive’s signature on
the execution page of this Agreement, or at such other address and number as a
party shall have previously designated by written notice given to the other
party in the manner hereinabove set forth. Notices shall be deemed given when
received, if sent by facsimile means (confirmation of such receipt by confirmed
facsimile transmission being deemed receipt of communications sent by facsimile
means); and when delivered (or upon the date of attempted delivery where
delivery is refused), if hand-delivered, sent by express courier or delivery
service, or sent by certified or registered mail, return receipt requested.  
12.   Amendment and Waiver. Except as otherwise provided herein, this Agreement
may be amended, modified or superseded only by written instrument executed by
the Company and the Executive. Only a written instrument executed and delivered
by the party waiving compliance hereof shall waive any of the terms or
conditions of this Agreement. Any waiver granted by the Company shall be
effective only if executed and delivered by a duly authorized executive officer
of the Company other than the Executive. The failure of any party at any time or
times to require performance of any provisions hereof shall in no manner effect
the right to enforce the same. No waiver by any party of any term or condition,
or the breach of any term or condition contained in this Agreement, in one or
more instances, shall be construed as a continuing waiver of any such condition
or breach, a waiver of any other condition, or the breach of any other term or
condition.   13.   Governing Law and Severability. This Agreement shall be
governed by the laws of the State of Texas without regard to its conflicts of
law provisions. The invalidity of any provision of this Agreement shall not
affect any other provision of this Agreement, which shall remain in full force
and effect.

-6-



--------------------------------------------------------------------------------



 



14.   Successors and Assigns. Subject to the limitations which this Agreement
imposes upon the transferability of the Stock Units granted hereby, this
Agreement shall bind, be enforceable by and inure to the benefit of the Company
and its successors and assigns, and to the Executive, the Executive’s permitted
assigns and upon the Executive’s death, the Executive’s estate and beneficiaries
thereof (whether by will or the laws of descent and distribution), executors,
administrators, agents, legal and personal representatives.

15.   Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original for all purposes but all of which taken
together shall constitute but one and the same instrument.

-7-



--------------------------------------------------------------------------------



 



     In Witness Whereof, the Company has caused this Agreement to be duly
executed by an officer thereunto duly authorized, and the Executive has executed
this Agreement, all as of the date first above written.

            HARVEST NATURAL RESOURCES, INC.
      By:                 Title:       

            EXECUTIVE:



 
James A. Edmiston III
      Address:                      

 